DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Claims 1 and 6-8 and 11-13 are pending.  Claim 1 is independent.  Claim 1 is amended in the response filed 3/15/2021.  Claims 2-5 and 9-10 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments.
The rejection of claims 1 and 6-8 and 11-13 under 35 U.S.C. 103 as being unpatentable over Loeffler (US 2009/0062406A1) in view of Cupferman et al. (US 6,040,347) is withdrawn.
Response to Arguments
Applicant’s arguments, see RCE filed 3/15/2021, with respect to the rejection(s) of claim(s) 1 and 6-8 and 11-13 under 35 U.S.C. 103 as being unpatentable over Loeffler (US 2009/0062406A1) in view of Cupferman et al. (US 6,040,347) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below addressing the amendments to the claims presented in the RCE filing 3/15/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,294,444).
Nakamura et al. (US 5,294,444) teach a cosmetic composition comprising 
(A) 0.05-30% by weight of an amphipathic lipid selected from the group consisting of a ceramide, a derivative of a ceramide, a glycolipid, a derivative of a glycolipid, and a mixture thereof.  This encompasses material limitation to the claim 1 0.2 to 5% by mass of an oily component D.  
Nakamura et al. teaches their cosmetic composition comprises (B) 0.05-30% by weight of a nonionic surfactant wherein said nonionic surfactant is a polyoxyethylene glyceryl fatty acid ester (see col.3,ln.6) having a HLB of 8 to 20.  See claim 1 and claim 8.  This encompasses material limitation to the claim 1 (C) 2.5-17% by weight of a component C nonionic surfactant having an HLB of 9-14 and is polyoxyethylene glyceryl fatty acid ester.
anionic component (A) of claim 1 and the 1-17.5% by mass of an amphoteric surfactant component (B) of claim 1.  See claim 1 and col.3,ln.26-28.
Regarding material limitation to 0.4-5% by mass of foaming agent component E having the chemical formula 3 as recited by claim 1E.  Examiner notes that Nakamura et al. col.3,ln.15-25 motivates one of ordinary skill to optimize their composition with 0.05-30% foaming cosurfactants in general.  Chemical Formula 3, Examiner notes the instant specification [0058] states octoxyglycerin, glyceryl isooctanoate, polyglyceryl-2 laurate, and glyceryl monooctanoate encompass the material limitation of claim 1(E ).  It is the Examiner’s position that the polyglycerines of the prior art encompass material limitation to foaming agent component E having the chemical formula 3 as recited by claim 1E.
Nakamura et al. teaches their cosmetic composition wherein the ratio of (A)/(B) (C) is 0.2-10.  See also claim 1 and 19. It is the Examiner’s position that the Nakamura et al. teach the same claimed components having similar properties in percentages and ratios overlapping with the amounts as is required by claim 1. 
Regarding claim 6 comprising limitation to 60-85% wt water, see the abstract and claim 1, teaching 40-99% by weight of an aqueous medium.
Regarding claim 7 wherein the anionic component (A) includes at least one of a polyoxyethylene alkyl ether sulfate, see col.3,ln.30-35 of Nakamura et al. teaching suitable anionic surfactants include polyoxyethylene alkyl sulphate, such as sodium polyoxyethylene lauryl sulphate, poly oxyethylene lauryl sulphate triethanol amine.

Instant claims 11-12 are met by Nakamura et al. teaching a nonirritating cosmetic composition see [0082] and does not use the terms bicontinuous and high pressure.  
Regarding the makeup cleansing agent of claim 13, Nakamura et al. teach that it is commonly known that cosmetic compositions comprising aqueous moisture retaining agents are likely to be washed away with water, resulting in a short-lived cosmetic effect.  See col.1,ln.28-30.
Nakamura et al. do not specifically teach that their cosmetic composition is a cleansing composition as is required by the claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed cleansing composition because Nakamura et al. guide one of ordinary skill to a cosmetic composition comprising the claimed surfactants in the similar proportions and ratios that can be used cosmetically on the face and easily washed away by water in general.  
Claims 1, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler (US 2009/0062406A1) in view of Yamada et al. (WO2015190505A1) Google Patents translation is attached.
Loeffler (US 2009/0062406A1) teach a cleansing composition, comprising:
(A) 0.1-8% of sodium cocoylisethionate [Molecular Formula:	C6H11NaO5S] which is an anionic surfactant having good foam properties and very low solubility in water, (see 
Regarding the amphoteric surfactant in the claimed composition, Loeffler guides one of ordinary skill on page 1, [0011] teaching cocobetaine as amphoteric surfactant to permits the solubilization of a mixture of both taurates and also isethionates in water in a considerably higher concentration than would be possible in the absence of the amphoteric surfactant. [0053] on page 3 teaches a range of about 0.5% to 10% amount of amphoteric surfactant which range encompasses claim 1 (B) 1 to 17.5% by mass of an amphoteric surfactant.  
Page 3, [0051] teaches a preferred amount of 3-7% weight of nonionic surfactants in the case of rinse-off formulation products which teaching encompasses the claim 1 (C) 2.5 to 17% by mass of a nonionic surfactant.  See also [0050].  
Claim 1 (D) is to 0.2 to 5% by mass of an oily component and the specification in [0047] teaches examples of the oily component that may be used include liquid oils, solid fats, waxes, hydrocarbons, higher fatty acids, higher alcohols, synthetic ester oils, and silicone oils.  It is the Examiner’s position that the teaching on page 4, [0067-0068] specifically guides one of ordinary skill to 0.2-10% of an oily component encompassing claim 1D.  See also [0042] teaching 0.1 to 2% by weight of coconut fatty acid.
Loeffler teach 58 to 62% by weight of water in [0041] page 2.  This encompasses the lower range of the amount of water in claim 6.  
Page 5, [0101] teaching 10% cocobetaine encompasses the scope of claim 8 and [0106] teaching methyl cocoyl taurate encompasses the scope of claim 7.  

Loeffler claim 11 guides one of ordinary skill to cosmetic cleansing encompassing the material limitation of instant claim 13.  Instant claims 11-12 are met by Loeffler teaching a foaming composition see [0082] and does not use the terms bicontinuous and high pressure.  
Regarding claim 1 and 5, Loeffler teach pearlizing compounds are fatty acid mono- or diesters of alkylene glycols with fatty acids, fatty acids and metal salts thereof, monoesters or polyesters of glycerol with carboxylic acids and ketosulfones of various types.  See page 4, [0071] teaching the same acids as can be found in Applicants specification [0052] which are in no practical amount in claim 1.  Specifically in the next paragraph [0072] Loeffler guide one of ordinary skill to those encompassing claim 5, ie glycerol (C3) and/or Sorbitol(C6), in amounts of from 0.1 to 50% by weight, based on the finished formulations according to the invention.  See page 4, [0072].  
Regarding the ratio limitation of a mass (A) anionic surfactant : to a total mass (A) + (B) anionic +amphoteric surfactant is in the range of 0.1 to 0.9 and a ratio of a total mass of (A) + (B) anionic +amphoteric surfactant : to a total mass of the components (A) + (B) + (C) + (D) anionic +amphoteric + polyoxyethylene glyceryl fatty acid ester +oil is in the range of 0.35 to 0.9 is taught by Loeffler et al. claim 7 teaching the quantitative ratio of the compounds of formulae (1) (anionic), formulae (2)(anionic) and formulae (3)(amphoteric + co-foaming) is 0.5 to 1.5:0.5 to 1.5:4.
octoxyglycerin, glyceryl isooctanoate, polyglyceryl-2 laurate, and glyceryl monooctanoate encompass the material limitation of claim 1(E ).  
In the analogous cosmetic composition art, Yamada et al. (WO2015190505A1) teach that it is commonly known to include the claimed component C (polyoxyethylene glyceryl fatty acid which has an HLB value of 12.5-17 encompassing the claimed range of hydrophilic-lipophilic balance (see abstract) and the claimed component E having the chemical formula 3, such as monooctyl glyceryl ether provides excellent solubilization stability, excellent storage stability and excellent feeling of use.  See abstract and page 5, 6th paragraph from the top of the provided Google Patents translation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loeffler with the claimed polyoxyethylene glyceryl fatty acid ester nonionic surfactant (C) having the claimed properties of HLB and modify the foaming component E having the chemical formula 3 as taught by Yamada et al. (WO2015190505A1), because Loeffler guide one of ordinary skill to a cosmetic cleansing composition comprising similar nonionic surfactants and foaming components in general, and Yamada et al. teach the claimed component C and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1764